                        Case 21-10690-nmc                            Doc 19        Entered 03/01/21 12:49:44                 Page 1 of 28




 Fill in this information to identify the case:

 Debtor name         Gata III, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         21-10690-nmc
                                                                                                                                     Check if this is an
                                                                                                                                     amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                            12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 1, 2021                           X /s/ Paul Thomas
                                                                       Signature of individual signing on behalf of debtor

                                                                       Paul Thomas
                                                                       Printed name

                                                                       Manager of Gata II LLC, Debtor's Sole Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                             Case 21-10690-nmc                        Doc 19          Entered 03/01/21 12:49:44                         Page 2 of 28


 Fill in this information to identify the case:
 Debtor name Gata III, LLC
 United States Bankruptcy Court for the: DISTRICT OF NEVADA                                                                                      xx   Check if this is an

 Case number (if known):                21-10690-nmc                                                                                                  amended filing




Official Form 204 AMENDED
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Joseph Casper                                                   Loan for Cassia                                                                                        $480,000.00
 942 Villa Grande Way                                            Way Property
 Boulder City, NV
 89005
 Edlin Kim                                                       Loan for Stephanie                                                                                     $350,000.00
 c/o Compass Point                                               Property
 Holdings, LLC
 4525 Dean Martin Dr.,
 Unit 1208
 Las Vegas, NV 89103
 Edlin Kim                                                       Loan for Cassia                                                                                        $105,627.00
 c/o Compass Point                                               Way Property
 Holdings, LLC
 4525 Dean Martin Dr.,
 Unit 1208
 Las Vegas, NV 89103
 Guardant                                                        Services                                                                                                 $36,000.00
 Investments, Inc.
 Attn: Laura Perry
 5952 Mabel Road,
 Ste. 120
 Las Vegas, NV 89110
 Shelley Wilde                                                   Accounting                                                                                               $15,815.00
 265 Tuscany Ridge                                               services
 Heights NW
 Calgary AB Canada
 T3L 3B8
 Black Mountain Point                                            Counterclaim filed     Contingent                                                                        $10,000.00
 Association                                                     in the Eighth          Unliquidated
 c/o Jeffrey R.                                                  Judicial District      Disputed
 Sylvester, Esq.                                                 Court, Case No.
 Sylvester & Polednak,                                           A-18-784668-C
 Ltd.
 1730 Village Center
 Circle
 Las Vegas, NV 89134




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                             Case 21-10690-nmc                                   Doc 19                 Entered 03/01/21 12:49:44                                          Page 3 of 28

 Fill in this information to identify the case:

 Debtor name            Gata III, LLC

 United States Bankruptcy Court for the:                       DISTRICT OF NEVADA

 Case number (if known)               21-10690-nmc
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $        2,900,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $                    0.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        2,900,000.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        2,565,071.93


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,585,071.64


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           4,150,143.57




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                        Case 21-10690-nmc                            Doc 19   Entered 03/01/21 12:49:44          Page 4 of 28

 Fill in this information to identify the case:

 Debtor name         Gata III, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         21-10690-nmc
                                                                                                                         Check if this is an
                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                       Current value of
                                                                                                                         debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                        Case 21-10690-nmc                            Doc 19   Entered 03/01/21 12:49:44            Page 5 of 28

 Debtor         Gata III, LLC                                                                 Case number (If known) 21-10690-nmc
                Name


        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of       Valuation method used   Current value of
           property                                       extent of           debtor's interest       for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. 375 North Stephanie
                     Street, #3, Henderson
                     Nevada 89014. The
                     Property is a
                     commercial unit in the
                     Galleria Corporate
                     Center; APN:
                     178-09-520-007                       Fee Simple                        $0.00                                     $1,300,000.00


           55.2.     120 Cassia Way,
                     Henderson Nevada
                     89014. Property is a
                     5,944 sf warehouse
                     and storage facility.
                     APN 178-14-211-023                   Fee Simple                        $0.00                                     $1,600,000.00




 56.       Total of Part 9.                                                                                                         $2,900,000.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.

 57.       Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.       Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                        Case 21-10690-nmc                            Doc 19   Entered 03/01/21 12:49:44          Page 6 of 28

 Debtor         Gata III, LLC                                                                Case number (If known) 21-10690-nmc
                Name


               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                          Case 21-10690-nmc                             Doc 19             Entered 03/01/21 12:49:44                          Page 7 of 28

 Debtor          Gata III, LLC                                                                                       Case number (If known) 21-10690-nmc
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                      $2,900,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                      $0.00       + 91b.            $2,900,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $2,900,000.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                         Case 21-10690-nmc                           Doc 19        Entered 03/01/21 12:49:44                   Page 8 of 28

 Fill in this information to identify the case:

 Debtor name         Gata III, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)             21-10690-nmc
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       Black Mountain Point
 2.1                                                                                                                           $5,800.00           $1,600,000.00
       Association                                    Describe debtor's property that is subject to a lien
       Creditor's Name                                120 Cassia Way, Henderson Nevada 89014
       c/o Priority One Commercial
       4015 S. El Capitan Way, Ste.
       888
       Las Vegas, NV 89147
       Creditor's mailing address                     Describe the lien
                                                      Association liens
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2020                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Charles Howard, Trustee
       of the Howard
       2. Black Mountain Point
       Association
       3. Clark County Treasurer

       Charles Howard, Trustee of
 2.2                                                                                                                     $1,286,000.00             $1,600,000.00
       the Howard                                     Describe debtor's property that is subject to a lien
       Creditor's Name                                120 Cassia Way, Henderson Nevada 89014
       Family Trust, as Rep. of
       Beneficiaries
       c/o NV Capital Corporation,
       LLC
       8880 W. Sunst Rd., Ste. 190
       Las Vegas, NV 89148
       Creditor's mailing address                     Describe the lien




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                         Case 21-10690-nmc                           Doc 19        Entered 03/01/21 12:49:44                   Page 9 of 28

 Debtor       Gata III, LLC                                                                           Case number (if known)    21-10690-nmc
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.1

       Charles Howard, Trustee of
 2.3                                                                                                                       $1,222,000.00       $1,300,000.00
       the Howard                                     Describe debtor's property that is subject to a lien
       Creditor's Name                                375 North Stephanie Street, #3, Henderson
       Family Trust, as Rep. of                       Nevada 89014
       Beneficiaries
       c/o NV Capital Corporation,
       LLC
       8880 W. Sunst Rd., Ste. 190
       Las Vegas, NV 89148
       Creditor's mailing address                     Describe the lien
                                                      Deed of Trust
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2019                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. Charles Howard, Trustee
       of the Howard
       2. Galleria Corporate Centre
       3. Clark County Treasurer

 2.4   Clark County Treasurer                         Describe debtor's property that is subject to a lien                     $5,348.05       $1,300,000.00
       Creditor's Name                                375 North Stephanie Street, #3, Henderson
       c/o Bankruptcy Clerk                           Nevada 89014
       500 S. Grand Central Pkwy
       P.O. Box 551220
       Las Vegas, NV 89155
       Creditor's mailing address                     Describe the lien
                                                      Property taxes
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2020/2021                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 2 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                          Case 21-10690-nmc                          Doc 19       Entered 03/01/21 12:49:44                     Page 10 of 28

 Debtor       Gata III, LLC                                                                           Case number (if known)       21-10690-nmc
              Name


        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.
        Specified on line 2.3

 2.5    Clark County Treasurer                        Describe debtor's property that is subject to a lien                       $2,818.88        $1,600,000.00
        Creditor's Name                               120 Cassia Way, Henderson Nevada 89014
        c/o Bankruptcy Clerk
        500 S. Grand Central Pkwy
        P.O. Box 551220
        Las Vegas, NV 89155
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.
        Specified on line 2.1

 2.6    Galleria Corporate Centre                     Describe debtor's property that is subject to a lien                      $43,105.00        $1,300,000.00
        Creditor's Name                               375 North Stephanie Street, #3, Henderson
        Maintenance District                          Nevada 89014
        c/o Avision Young, Attn:
        Linda Castle
        10845 Giffith Peak Drive, Ste.
        100
        Las Vegas, NV 89135
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        2020                                             Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.
        Specified on line 2.3

                                                                                                                               $2,565,071.9
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         3


Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 3 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                       Case 21-10690-nmc                             Doc 19   Entered 03/01/21 12:49:44                    Page 11 of 28

 Debtor       Gata III, LLC                                                                     Case number (if known)         21-10690-nmc
              Name

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Charles Howard
        Trustee of the Howard Family Trust                                                                Line   2.2
        c/o NV Capital Corporation, as Servicer
        8880 W. Sunset Rd., Ste. 190
        Las Vegas, NV 89148




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 4 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                       Case 21-10690-nmc                             Doc 19    Entered 03/01/21 12:49:44                             Page 12 of 28

 Fill in this information to identify the case:

 Debtor name         Gata III, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)           21-10690-nmc
                                                                                                                                                    Check if this is an
                                                                                                                                                    amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $10,000.00
           Black Mountain Point Association                                      Contingent
           c/o Jeffrey R. Sylvester, Esq.
                                                                                 Unliquidated
           Sylvester & Polednak, Ltd.
           1730 Village Center Circle                                            Disputed
           Las Vegas, NV 89134                                                               Counterclaim filed in the Eighth Judicial District Court,
                                                                              Basis for the claim:
           Date(s) debt was incurred 2018                                     Case No. A-18-784668-C
           Last 4 digits of account number                                    Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $105,627.00
           Edlin Kim                                                             Contingent
           c/o Compass Point Holdings, LLC                                       Unliquidated
           4525 Dean Martin Dr., Unit 1208                                       Disputed
           Las Vegas, NV 89103
                                                                              Basis for the claim:    Loan for Cassia Way Property
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?       No     Yes


 3.3       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $350,000.00
           Edlin Kim                                                             Contingent
           c/o Compass Point Holdings, LLC                                       Unliquidated
           4525 Dean Martin Dr., Unit 1208                                       Disputed
           Las Vegas, NV 89103
                                                                              Basis for the claim:    Loan for Stephanie Property
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?       No     Yes


 3.4       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $36,000.00
           Guardant Investments, Inc.                                            Contingent
           Attn: Laura Perry                                                     Unliquidated
           5952 Mabel Road, Ste. 120                                             Disputed
           Las Vegas, NV 89110
                                                                              Basis for the claim:    Services
           Date(s) debt was incurred 2020
           Last 4 digits of account number                                    Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                          31449                                            Best Case Bankruptcy
                        Case 21-10690-nmc                            Doc 19    Entered 03/01/21 12:49:44                             Page 13 of 28

 Debtor       Gata III, LLC                                                                            Case number (if known)            21-10690-nmc
              Name

 3.5       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $480,000.00
           Joseph Casper                                                         Contingent
           942 Villa Grande Way                                                  Unliquidated
           Boulder City, NV 89005                                                Disputed
           Date(s) debt was incurred
                                                                              Basis for the claim:    Loan for Cassia Way Property
           Last 4 digits of account number
                                                                              Is the claim subject to offset?       No     Yes

 3.6       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $537,625.59
           Paul Thomas                                                           Contingent
           c/o Gata III, LLC                                                     Unliquidated
           1463 Graystone Canyone Ave.                                           Disputed
           Las Vegas, NV 89183
                                                                              Basis for the claim:    Loan for Cassia Way Property
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?       No     Yes


 3.7       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $50,004.05
           Paul Thomas                                                           Contingent
           c/o Gata III, LLC                                                     Unliquidated
           1463 Graystone Canyone Ave.                                           Disputed
           Las Vegas, NV 89183
                                                                              Basis for the claim:    Loan for Stephanie Property
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?       No     Yes


 3.8       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $15,815.00
           Shelley Wilde                                                         Contingent
           265 Tuscany Ridge Heights NW                                          Unliquidated
           Calgary AB Canada T3L 3B8                                             Disputed
           Date(s) debt was incurred
                                                                              Basis for the claim:    Accounting services
           Last 4 digits of account number
                                                                              Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                    On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                       related creditor (if any) listed?               account number, if
                                                                                                                                                       any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                         Total of claim amounts
 5a. Total claims from Part 1                                                                             5a.        $                            0.00
 5b. Total claims from Part 2                                                                             5b.   +    $                    1,585,071.64

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                  5c.        $                        1,585,071.64




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
                       Case 21-10690-nmc                             Doc 19   Entered 03/01/21 12:49:44             Page 14 of 28

 Fill in this information to identify the case:

 Debtor name         Gata III, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         21-10690-nmc
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Shared Services
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                      Gata Holdings, LLC
             List the contract number of any                                          1463 Graystone Canyon
                   government contract                                                Las Vegas, NV 89183


 2.2.        State what the contract or                   Management Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                            Guardant Investments, Inc.
                                                                                      Attn: Laura Perry
             List the contract number of any                                          5952 Mabel Road, Ste. 120
                   government contract                                                Las Vegas, NV 89110


 2.3.        State what the contract or                   Month to month lease for
             lease is for and the nature of               preimises located at 375
             the debtor's interest                        N. Stephanie, Bldg. 3,
                                                          Henderson, Nevada
                  State the term remaining                                            Tokyo Boys, LLC
                                                                                      Attn: Hirofumi Miyoshi
             List the contract number of any                                          375 N. Stephanie, Bldg. 3
                   government contract                                                Henderson, NV 89014




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                       Case 21-10690-nmc                             Doc 19   Entered 03/01/21 12:49:44          Page 15 of 28

 Fill in this information to identify the case:

 Debtor name         Gata III, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         21-10690-nmc
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                     Name                          Check all schedules
                                                                                                                                 that apply:

    2.1      Paul Thomas                       c/o Gata III, LLC                                   Charles Howard,                  D   2.2
                                               1463 Graystone Canyone Ave.                         Trustee of the Howard            E/F
                                               Las Vegas, NV 89183
                                                                                                                                    G




    2.2      Paul Thomas                       c/o Gata III, LLC                                   Charles Howard,                  D   2.3
                                               1463 Graystone Canyone Ave.                         Trustee of the Howard            E/F
                                               Las Vegas, NV 89183
                                                                                                                                    G




Official Form 206H                                                             Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                       Case 21-10690-nmc                             Doc 19    Entered 03/01/21 12:49:44                       Page 16 of 28




 Fill in this information to identify the case:

 Debtor name         Gata III, LLC

 United States Bankruptcy Court for the:            DISTRICT OF NEVADA

 Case number (if known)         21-10690-nmc
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $27,359.00
       From 1/01/2021 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                                 $51,408.00
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                                 $97,212.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                       Case 21-10690-nmc                             Doc 19    Entered 03/01/21 12:49:44                        Page 17 of 28
 Debtor       Gata III, LLC                                                                             Case number (if known) 21-10690-nmc



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    GATA III, LLC v. Black                           Declaratory Relief;        Eighth Judicial District Court                Pending
               Mountain Point Association et                    Intentional                200 Lewis Ave.                                On appeal
               al.                                              Interference with          Las Vegas, NV 89155
                                                                                                                                         Concluded
               A-18-784668-C                                    Contractual
                                                                Relations


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                       Case 21-10690-nmc                             Doc 19      Entered 03/01/21 12:49:44                     Page 18 of 28
 Debtor        Gata III, LLC                                                                               Case number (if known) 21-10690-nmc




           None

       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss           Value of property
       how the loss occurred                                                                                                                                  lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates              Total amount or
                 the transfer?                                                                                                                             value
                 Address
       11.1.                                                         Of the $35,000 agreed retainer, L&Z received
                 Larson & Zirzow, LLC                                the funds of $30,000 from Paul Thomas. Of
                 850 E. Bonneville Ave.                              this amount, L&Z applied $6,738, leaving the
                 Las Vegas, NV 89101                                 sum of $23,262 in the L&Z Trust Account.                  2/15/2021              $30,000.00

                 Email or website address
                 mzirzow@lzlawnv.com

                 Who made the payment, if not debtor?
                 Paul Thomas, as sole member of Gata
                 II LLC, Debtor's Manager



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                 Dates transfers            Total amount or
                                                                                                                       were made                           value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                          Description of property transferred or                   Date transfer            Total amount or
                Address                                         payments received or debts paid in exchange              was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                       Case 21-10690-nmc                             Doc 19    Entered 03/01/21 12:49:44                       Page 19 of 28
 Debtor        Gata III, LLC                                                                            Case number (if known) 21-10690-nmc



 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                      Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                   Last 4 digits of          Type of account or          Date account was              Last balance
               Address                                          account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     Nevada State Bank                              XXXX-3526                    Checking                 10/22/2020                         $180.57
                 Attn: Bankruptcy                                                            Savings
                 Dept/Managing Agent
                                                                                             Money Market
                 P.O. Box 990
                                                                                             Brokerage
                 Las Vegas, NV 89125
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


           None

       Depository institution name and address                         Names of anyone with               Description of the contents            Do you still
                                                                       access to it                                                              have it?
                                                                       Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                       Case 21-10690-nmc                             Doc 19    Entered 03/01/21 12:49:44                       Page 20 of 28
 Debtor      Gata III, LLC                                                                              Case number (if known) 21-10690-nmc




          None

       Facility name and address                                       Names of anyone with               Description of the contents                   Do you still
                                                                       access to it                                                                     have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                      Court or agency name and           Nature of the case                            Status of case
       Case number                                                     address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                           Governmental unit name and             Environmental law, if known               Date of notice
                                                                       address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                           Governmental unit name and             Environmental law, if known               Date of notice
                                                                       address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                       Case 21-10690-nmc                             Doc 19    Entered 03/01/21 12:49:44                       Page 21 of 28
 Debtor      Gata III, LLC                                                                              Case number (if known) 21-10690-nmc



26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       Shelley Wilde                                                                                                        2019-2021
                    265 Tuscany Ridge Heights NW
                    Calgary AB Canada T3L 3B8
       26a.2.       George E. Garr CPA                                                                                                   10/2021 thru current
                    6621 E. Pacific Coast Highway
                    Long Beach, CA 90803-4200

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Gata II, LLC                                   1463 Graystone Canyon Ave.                                                                100%
                                                      Las Vegas, NV 89183

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Paul Thomas                                    c/o Gata III, LLC                                   Sole Member of Gata II, LLC           0%
                                                      1463 Graystone Canyon Ave.
                                                      Las Vegas, NV 89183


29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                       Case 21-10690-nmc                             Doc 19    Entered 03/01/21 12:49:44                       Page 22 of 28
 Debtor      Gata III, LLC                                                                              Case number (if known) 21-10690-nmc




30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                       Case 21-10690-nmc                             Doc 19    Entered 03/01/21 12:49:44                       Page 23 of 28
 Debtor      Gata III, LLC                                                                              Case number (if known) 21-10690-nmc




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 1, 2021

 /s/ Paul Thomas                                                         Paul Thomas
 Signature of individual signing on behalf of the debtor                 Printed name

 Position or relationship to debtor         Manager of Gata II LLC, Debtor's Sole
                                            Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                       Case 21-10690-nmc                             Doc 19     Entered 03/01/21 12:49:44            Page 24 of 28
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                              District of Nevada
 In re       Gata III, LLC                                                                                      Case No.    21-10690-nmc
                                                                                     Debtor(s)                  Chapter     11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                    $               35,000.00
             Prior to the filing of this statement I have received                                          $               30,000.00
             Balance Due                                                                                    $                5,000.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):            Paul Thomas, as sole member of Gata II LLC, Debtor's sole member

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):            Paul Thomas, as sole member of Gata II LLC, Debtor's sole member

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                              CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 1, 2021                                                                   /s/ Zachariah Larson
     Date                                                                            Zachariah Larson 7787
                                                                                     Signature of Attorney
                                                                                     Larson & Zirzow, LLC
                                                                                     850 E. Bonneville Ave.
                                                                                     Las Vegas, NV 89101
                                                                                     702-382-1170 Fax: 702-382-1169
                                                                                     zlarson@lzlawnv.com
                                                                                     Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                       Case 21-10690-nmc                             Doc 19     Entered 03/01/21 12:49:44                    Page 25 of 28

                                                               United States Bankruptcy Court
                                                                              District of Nevada
 In re      Gata III, LLC                                                                                             Case No.       21-10690-nmc
                                                                                     Debtor(s)                        Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                              Security Class Number of Securities                        Kind of Interest
 business of holder
 Gata II, LLC                                                                          100                                       Ownership
 c/o Paul Thomas
 1463 Graystone Canyon Ave.
 Las Vegas, NV 89183


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Manager of Gata II LLC, Debtor's Sole Member of the corporation named as the debtor in this case, declare under
penalty of perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best
of my information and belief.



 Date March 1, 2021                                                             Signature /s/ Paul Thomas
                                                                                             Paul Thomas

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                       Case 21-10690-nmc                             Doc 19     Entered 03/01/21 12:49:44        Page 26 of 28




                                                               United States Bankruptcy Court
                                                                              District of Nevada
 In re      Gata III, LLC                                                                                   Case No.   21-10690-nmc
                                                                                     Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Gata III, LLC in the above captioned action, certifies that the following is a (are)
corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any class of
the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Gata II, LLC
 c/o Paul Thomas
 1463 Graystone Canyon Ave.
 Las Vegas, NV 89183




    None [Check if applicable]




 March 1, 2021                                                          /s/ Zachariah Larson
 Date                                                                   Zachariah Larson 7787
                                                                        Signature of Attorney or Litigant
                                                                        Counsel for Gata III, LLC
                                                                        Larson & Zirzow, LLC
                                                                        850 E. Bonneville Ave.
                                                                        Las Vegas, NV 89101
                                                                        702-382-1170 Fax:702-382-1169
                                                                        zlarson@lzlawnv.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                       Case 21-10690-nmc                             Doc 19   Entered 03/01/21 12:49:44     Page 27 of 28

 Name, Address, Telephone No. & I.D. No.
 Zachariah Larson 7787
 850 E. Bonneville Ave.
 Las Vegas, NV 89101
 702-382-1170
 7787 NV

                     UNITED STATES BANKRUPTCY COURT
                                           District of Nevada


 In Re
 Gata III, LLC
                                                                                            BANKRUPTCY NO. 21-10690-nmc
                                                                                            CHAPTER NO. 11
                                                                                Debtor(s)


                                                DECLARATION RE: ELECTRONIC FILING OF PETITION
                                                 SCHEDULES, STATEMENTS AND PLAN (if applicable)
PART I - DECLARATION OF PETITIONER
         I [We] Paul Thomas and                            , the undersigned debtor(s) hereby declare under penalty of perjury
that the information I have given my attorney and the information provided in the electronically filed petition, statements,
schedules, amendments and plan (if applicable) as indicated above is true and correct. I consent to my attorney filing my
petition, this declaration, statements, schedules and plan (if applicable) as indicated above to the United States
Bankruptcy Court. I understand that this DECLARATION RE: ELECTRONIC FILING is to be filed with the Clerk once all
schedules have been filed electronically but, in no event, no later than 15 days following the date the petition was
electronically filed. I understand that failure to file the signed original of this DECLARATION will cause my case to be
dismissed pursuant to 11 U.S.C. § 707(a)(3) without further notice.
                   If petitioner is an individual whose debts are primarily consumer debts and has chosen to file under
                   chapter 7 or 13. I am aware that I may proceed under chapter 7, 11, 12, or 13 of 11 United States Code,
                   understand the relief available under each such chapter, and choose to proceed under chapter 7 or 13. I
                   request relief in accordance with the chapter specified in this petition.
                   [If petitioner is a corporation or partnership] I declare under penalty of perjury that the information
                   provided in this petition is true and correct, and that I have been authorized to file this petition on behalf of
                   the debtor. The debtor requests relief in accordance with the chapter specified in this petition.
Dated:        March 1, 2021
                                      Signed:         /s/ Paul Thomas
                                                      Paul Thomas/Manager of Gata II LLC, Debtor's Sole
                                                      Member
                                                            (Applicant)
PART II - DECLARATION OF ATTORNEY
        I, the attorney for the petitioner named in the foregoing petition, declare that, I have informed the petitioner that
[he or she] may proceed under chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each such chapter.
Dated:        March 1, 2021

                                      Signed:         /s/ Zachariah Larson
                                                      Zachariah Larson 7787
                                                         Attorney for Debtor(s)




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
                     Case 21-10690-nmc    Doc 19   Entered 03/01/21 12:49:44   Page 28 of 28



                                         Parties Added 3/01/2021



Tokyo Boys, LLC
Attn: Hirofumi Miyoshi
375 N. Stephanie, Bldg. 3
Henderson, NV 89014
